Citation Nr: 0817545	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at a November 2005 hearing at the RO.  
The veteran also testified at a video hearing before the 
undersigned in January 2008.  Transcripts of each hearing 
have been associated with the file.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The veteran seeks a disability evaluation in excess of 20 
percent for his service-connected peripheral neuropathy of 
the lower extremities.  At the January 2008 video hearing, 
the veteran testified that his bilateral peripheral 
neuropathy had worsened since his last VA examination in 
April 2006.  (See Transcript "Tr." at 6.)  A review of the 
most recent VA treatment report of record also appears to 
indicate that the veteran's peripheral neuropathy has 
worsened.  Compare April 2006 VA examination report (noting 
decreased sensation to light touch of the lower extremities, 
but normal sensation to position sense on the right), with 
November 2006 VA podiatry record (noting that the veteran was 
neurologically decreased to vibratory, light touch, sharp, 
dull, and position sense in both feet).  In this regard, the 
Board notes that VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination would be helpful in 
adjudicating the issues raised by the instant appeal.

Additionally, there appears to be outstanding treatment 
records from a VA facility.  At the January 2008 video 
hearing, the veteran referenced being treated approximately 
every four months at a VA facility in Danville, IL.  (Tr. at 
5.)  The most recent VA treatment records in the claims 
folder are dated in November 2006.  The missing VA treatment 
record or records since November 2006 may be material to the 
appellant's claim and should be secured as they may help 
provide a better picture of the veteran's service-connected 
disabilities at issue.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
VA records and associate them with the veteran's claims 
folder.

Further, during the pendency of this appeal, the U. S. Court 
of Appeals for Veterans Claims (Court), in a recent decision, 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not been provided with such notice and the Board 
finds that corrective notice should be sent to the veteran to 
so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of:  (1) entitlement to an 
evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower 
extremity; and (2) entitlement to an 
evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower 
extremity in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peace, 
22 Vet. App. 37 (2008), and any other 
applicable legal precedent.  The veteran 
must be apprised of the division of 
responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  

The letter should also contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
veteran that, to substantiate an 
increased rating claim, the veteran must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Further, the veteran should be informed 
that if the Diagnostic Code under which 
he is rated contains criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by the 
veteran demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant.  Regarding the veteran's 
claims for increased rating for 
peripheral neuropathy of the lower 
extremities, the veteran should be 
informed that the potentially applicable 
diagnostic codes include 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 and any 
other pertinent neurologic codes as 
demonstrated by the medical evidence.  
Additionally, the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, as is also outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice must also 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g. competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain any treatment records from 
November 2006 to present from any VA 
facility where the veteran received 
treatment for his service-connected 
peripheral neuropathy of the lower 
extremities and associate any records 
with the claims folder (other than those 
already associated with the claims 
folder).  It is noted that the veteran 
reported pertinent treatment at a VA 
facility located in Danville, Illinois.  
If no records are available, the claims 
folder should be annotated to indicate 
this fact.

3.  After associating any outstanding 
treatment records with the claims folder, 
schedule the veteran for a neurologic 
examination with the appropriate VA 
medical facility to determine the current 
nature and severity of the veteran's 
service-connected peripheral neuropathy 
of the lower extremities.

All tests and studies deemed necessary by 
the examiner should be performed, 
including nerve conduction testing of the 
lower extremities.  The examiner is also 
requested to opine as to whether the 
veteran's peripheral neuropathy of the 
lower extremities is manifested by mild, 
moderate, or severe incomplete paralysis; 
or by complete paralysis of the external 
popliteal nerve (common peroneal), to 
include whether there is foot drop, droop 
of the phalanges of the toes, loss of 
dorsiflexion of the foot, loss of 
extension of the proximal phalanges of 
the toes, loss of abduction, weakened 
adduction, or anesthesia covering the 
entire dorsum of the foot and toes.  
Further, if such peripheral neuropathy is 
more severe in one extremity than in the 
other, the examiner should so state.

The claims folder should be reviewed in 
conjunction with this evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales. 

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

